DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT




                     CARL BERNARD REDDING,

                              Appellant,

                                   v.

                         STATE OF FLORIDA,

                               Appellee.


                            No. 2D22-902



                          September 7, 2022

Appeal from the Circuit Court for DeSoto County; Don Thomas Hall,
Judge.

Richard F. Della Fera, Richard F. Della Fera, P.A., Fort Lauderdale,
for Appellant.

PER CURIAM.

     Affirmed.

CASANUEVA, SILBERMAN, and LUCAS, JJ., Concur.


Opinion subject to revision prior to official publication.